Case 1:21-cv-00994-WJM-MEH Document 30 Filed 08/31/21 USDC Colorado Page 1 of 3




                                IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:21-cv-00994-WJM-MEH

  WILDEARTH GUARDIANS,

                   Plaintiff,

         v.

  MICHAEL S. REGAN, in his official capacity as
  Administrator of the United States Environmental Protection Agency,

                   Defendant.


                                           DEFENDANT’S
                                CROSS-MOTION FOR SUMMARY JUDGMENT


         Defendant Michael S. Regan, Administrator of the United States Environmental

  Protection Agency (“Defendant” or “EPA”), pursuant to Fed. R. Civ. P. 56(a), moves for

  summary judgment dismissing the Complaint filed by Plaintiff WildEarth Guardians in this

  matter. As grounds for his motion, Defendant states the following:

         1.        Plaintiff filed its Complaint for Declaratory and Injunctive Relief (ECF No. 1)

  on April 8, 2021. Plaintiff brought this case under the citizen suit provision of the Clean Air

  Act (“CAA”), 42 U.S.C. § 7604(a)(2), alleging that Defendant Regan failed to perform a

  mandatory duty under 42 U.S.C. § 7410(k)(1)(B) to make a finding by February 3, 2021,

  that the State of Colorado had not submitted a “state implementation plan” to demonstrate

  that Colorado would attain the 2008 ozone National Ambient Air Quality Standard by a

  specific date.



                                                   1
Case 1:21-cv-00994-WJM-MEH Document 30 Filed 08/31/21 USDC Colorado Page 2 of 3




         2.     Defendant filed an answer on July 12, 2021. ECF No. 21.

         3.     Plaintiff Guardians filed a motion for summary judgment on July 12, 2021.

  ECF No. 20.

         4.     On August 31, 2021, Plaintiff and Defendant filed a document entitled “Joint

  Stipulated Facts for Purposes of Summary Judgment,” ECF No. 29, stating that “the parties

  jointly stipulate to the following facts for the purposes of the parties’ cross-motions for

  summary judgment.”

         5.     Rule 56(a) of the Federal Rules of Civil Procedure states in part that “[t]he

  court shall grant summary judgment if the movant shows that there is no genuine dispute

  as to any material fact and the movant is entitled to judgment as a matter of law.”

         6.     There are no genuine issues of material fact, and Defendant is entitled to

  judgment as a matter of law dismissing this action.

         7.     Citations to the record, argument, and authority in support of this motion are

  set forth in “Defendant’s Memorandum in Opposition to Plaintiff’s Motion for Summary

  Judgment and in Support of Defendant’s Cross-Motion for Summary Judgment,” filed

  contemporaneously with this motion.

         WHEREFORE, Defendant moves the Court to grant him summary judgment and to

  dismiss this action with prejudice.




                                                 2
Case 1:21-cv-00994-WJM-MEH Document 30 Filed 08/31/21 USDC Colorado Page 3 of 3




                                            Respectfully submitted,

  Dated: August 31, 2021             By:    /s/ Daniel Pinkston
                                            DANIEL PINKSTON
                                            U.S. Department of Justice
                                            Environment & Natural Resources Division
                                            Environmental Defense Section
                                            999 18th Street, South Terrace, Suite 370
                                            Denver, CO 80202
                                            (303) 844-1804
                                            Daniel.pinkston@usdoj.gov


                                  CERTIFICATE OF SERVICE

         I hereby certify that on August 31, 2021, I electronically filed the preceding
  DEFENDANT’S CROSS-MOTION FOR SUMMARY JUDGMENT with the Clerk of the Court
  using the CM/ECF system, which will send notification of such filing to the following email
  addresses:

  kmerlin@wildearthguardians.org
  dtimmons@wildearthguardians.org

                                            /s/ Daniel Pinkston
                                            U.S. Department of Justice




                                               3
